DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission, the Response to Final Office Action (“Response”) filed on 13 June 2022, has been entered.
 
Status of the Clams
The currently pending claims in the present application are claims 1, 3-8, 10-15, and 17-23 of the Response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1 and 3-7 constitutes a machine under 35 USC 101, the “method” of claims 8 and 10-14 constitutes a process under the statute, and the “non-transitory machine-readable storage medium” of claims 15 and 17-23 constitutes a manufacture under the statute. Accordingly, claims 1, 3-8, 10-15, and 17-23 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“To perform a method comprising: training” “a” “model that determines assignments of each of a plurality of new and existing” “bills to a plurality of auditor identifiers based on at least: historic productivity data comprising two or more metrics associated with each of auditor identifiers; historic billing data comprising one or more characteristics of prior unaudited electronic claims; and historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers.”
“Executing” “the trained” “model on: current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers; current billing data comprising one or more characteristics of each of the new and existing” “bills; and current workload data comprising a quantity and one or more of the characteristics of the existing” “bills associated with each of the auditor identifiers.”
“Wherein the trained” “model is executed in real time with receipt of the current billing data.”
“Transmitting” “the determined assignments of each of the” “bills to one or more of the auditor identifiers.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as commercial interactions (including legal obligations in the form of bills, and also sales activities or behaviors related to bills processing) and managing personal behavior (including following instructions to perform a bills processing workflow), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including evaluation and judgment or opinion (see, e.g., the claimed “determines assignments”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor.”
The claimed “training” is “by a computing device.”
The claimed “model” includes “machine learning.”
The claimed “bills” include “electronic bills.”
The claimed “executing” is “by the computing device.”
The claimed “transmitting” is “by the computing device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); mere data gathering in the form of obtaining information about transactions using the Internet to verify credit card transactions and consulting and updating an activity log, and selecting a particular data source or type of data to be manipulated in the form of selecting information, based on types of information and availability of information in an environment, for collection, analysis, and display, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 8 and 15, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 8 and 15 as patent ineligible. It should be noted that, to the extent claims 8 and 15 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 8 and 15 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 3-7, 10-14, and 17-23 depend from one of independent claims 1, 8, and 15. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. For example, the dependent claims mostly recite additional forms of data, and manipulations thereof, that fall under the same abstract idea groupings as claim 1 at Step 2A, Prong One of the eligibility analysis. As a result, claims 3-7, 10-14, and 17-23 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 11,151,658 B1 to Cochran et al. (“Cochran”)1, in view of CA 3 033 966 A1 to Guastella et al. (“Guastella”), and further in view of U.S. Pat. No. 10,832,347 B1 to Westhues et al. (“Westhues”).
	Regarding independent claim 1, Cochran teaches the following limitations:
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method.” Cochran teaches, in its claim 1, “An automated system for objectively assigning resources” “comprising” “one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.”
“Training, by a computing device, a machine learning model that determines assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers based on at least: historic” “data.” Cochran teaches, in col. 5, ll. 46-52, “Historical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events. This data is also utilized in predicting staffing of resources and vendors based on past claims experience.” Cochran teaches, in col. 7, ll. 43-46, “As illustrated in FIG. 2, at the center of the invention is the Algorithm Engine 10. The Algorithm Engine 10 interfaces with all of the modules to match and route claims to optimal resources or multiple resources.” The ingesting and use of historical data to inform the predictive analytics and machine learning, in Cochran, reads on the claimed “training, by a computing device, a machine learning model” “based on at least: historic” “data,” wherein the combination of the Algorithm Engine, predictive analytics, and machine learning, for routing claims to resources, in Cochran, reads on the claimed “machine learning model.” Use of the Algorithm Engine, predictive analytics, and machine learning on claims coming from the “Claim Intake Module,” of Cochran (see col. 7, ll. 49 and 50), reads on the claimed “machine learning model that determines assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers.”
“Executing, by the computing device, the trained machine learning model on: current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers; current billing data comprising one or more characteristics of each of the new and existing electronic bills; and current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.” Cochran teaches, in col. 5, ll. 46-52, “Historical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events. This data is also utilized in predicting staffing of resources and vendors based on past claims experience.” Cochran teaches, in col. 7, ll. 43-46, “As illustrated in FIG. 2, at the center of the invention is the Algorithm Engine 10. The Algorithm Engine 10 interfaces with all of the modules to match and route claims to optimal resources or multiple resources.” Cochran teaches, in col. 7, ll. 52-58, “The evaluation can include such items as claim type, location of the claim, qualifications and requirement of the claim. The Algorithm Engine 10 then makes a determination of the best resource fit based on the rules established by the insurance company. The resource evaluation can include factors such as location and time to get to the claim, qualifications needed for the claim, workload and capacity.” Cochran teaches, in col. 8, ll. 55-58, “Algorithm Engine 10 selects a resource from a database of resources, based at least in part on the resource's qualifications, certifications, availability, real-time location, and skills assessment.” Cochran teaches, in col. 9, ll. 51-62, “In step 405, the Algorithm Engine 10, through Algorithm Engine Assignment Accelerator 11, analyzes the Claim Data Factors 12. In the preferred embodiment, this data is parsed into constituent elements which include the longitude and latitude of the claim (including the state, county, and zip code), the loss type, the severity of the claim to include items such as coverage amounts or the type of loss (such as “total loss”), the Property Claims Services (PCS) Code (“Catastrophe Code”), the structure value of the claim, and the number of stories/floors of a building affected. In alternative embodiments, the Claim Data Factors 12 may also include other information and data.” Cochran teaches, in col. 12, ll. 35-43, “In step 1010, the Algorithm Engine 10 analyzes the data provided by the Resource Module 20. In some embodiments, this data includes the longitude and latitude of the resource, the resource availability, the resource's pending volume, the resource's efficiency rating, the resource's skill rating, which repairs the resource's certified to perform, the resource's licensing and certifications, the resource's prior history and the resource's customer service rating.” Operation of the Algorithm Engine, predictive analytics, and machine learning, of Cochran, reads on the claimed “executing, by the computing device, the” “machine learning model.” Use of inputs indicating the efficiency and pending volume of resources, by the Algorithm Engine, predictive analytics, and machine learning, of Cochran, reads on the claimed “executing” “on: current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers.” Use of inputs indicating the latitude and longitude of the claims, by the Algorithm Engine, predictive analytics, and machine learning, of Cochran, reads on the claimed “executing” “on:” “current billing data comprising one or more characteristics of each of the new and existing electronic bills.” Use of inputs indicating the workload and capacity of resources, and the required qualifications for handling claims, by the Algorithm Engine, predictive analytics, and machine learning, of Cochran, reads on the claimed “executing” “on:” “current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.”
“Wherein the” “machine learning model is executed in real time with receipt of the current billing data.” Cochran teaches, in col. 9, ll. 41-46, “In step 402, the claim is imported and analyzed by the Claim Intake Module 30. The Claim Intake Module 30 provides the initial parsing of information from the insurer. It acts as the interface between the insurer and the adjuster assignment company.” Cochran teaches, in col. 9, ll. 47-53, “In step 403, the Claim Intake Module 30 assigns the claims to the Algorithm Engine 10. In step 404, the Algorithm Engine 10 imports all claim data received from Claim Intake Module 30 into the Algorithm Engine Assignment Accelerator 11. In step 405, the Algorithm Engine 10, through Algorithm Engine Assignment Accelerator 11, analyzes the Claim Data Factors 12.” Cochran teaches, in col. 11, ll. 21-24, “In step 407, the Algorithm Engine 10 analyzes the data gathered in the prior steps and assigns the appropriate resource. In step 408, the claim is sent to the insurer by the Analytics and Reporting Module 50 for processing.” The performing of routing steps by the Algorithm Engine (and related predictive analytics and machine learning), on new claims from the Claim Intake Module, in Cochran, reads on the claimed “machine learning model is executed in real time with receipt of the current billing data.”
“Transmitting, by the computing device, the determined assignments of each of the electronic bills to one or more of the auditor identifiers.” Cochran teaches, in col. 10, ll. 21-24, “In step 407, the Algorithm Engine 10 analyzes the data gathered in the prior steps and assigns the appropriate resource. In step 408, the claim is sent to the insurer by the Analytics and Reporting Module 50 for processing.” The sending of the claims in Cochran reads on the claimed “transmitting, by the computing device, the determined assignments of each of the electronic bills.” The sending of the claims to the resources in Cochran reads on the claimed “transmitting” “to one or more of the auditor identifiers.”
	Guastella teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Cochran:
The claimed “training” “based on at least: historic” “data” includes “training” “based on at least: historic productivity data comprising two or more metrics associated with each of auditor identifiers.” Cochran teaches, in col. 7, ll. 43-46, “As illustrated in FIG. 2, at the center of the invention is the Algorithm Engine 10. The Algorithm Engine 10 interfaces with all of the modules to match and route claims to optimal resources or multiple resources.” The resources in Cochran read on the claimed “auditor identifiers.” Guastella teaches “workers” (see para. [0002]) that are analogous to the resources in Cochran. Guastella teaches, in para. [0002], “In some aspects, a method may include training a machine learning model with historical productivity data and skills data to generate a trained machine learning model that determines allocations of tasks to workers, wherein the historical productivity data may identify a quantity of prior tasks completed by the workers and subject matter associated with the prior tasks, and wherein the skills data may identify skills and experience of the workers.” The training of the machine learning model based on historical productivity data, and related data, of Guastella, reads on the claimed “training” “based on at least: historic productivity data comprising two or more metrics associated with each of auditor identifiers.”
	Guastella describes, in its abstract, a trained machine learning model that determines allocations of tasks to workers, similar to the claimed invention and to Cochran. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Algorithm engine, predictive analytics, and machine learning, of Cochran, to include the machine learning training and associated training data, of Guastella, for improved accuracy, as taught by Guastella (see para. [0022]).
	Westhues teach limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Cochran and Guastella:
The claimed “training” “based on at least: historic” “data” includes “training” “based on at least:” “historic billing data comprising one or more characteristics of prior unaudited electronic claims; and historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers.” Westhues teaches, in col. 3, ll. 19-23, “The present embodiments are directed to, inter alia, machine learning techniques for training a machine learning (ML) model using historical automobile claim data to determine a routing and/or assignment for an auto insurance claim.” Westhues teaches, in col. 3, ll. 30-38, “Other inputs to a machine learning/training model may be harvested from historical claims, and may include make, model, year, miles, technological features, vehicle telematics, and/or other characteristics of a vehicle, whether a claim is paid or not paid, descriptions and/or accounts of injuries to vehicle operators, passengers, and/or third parties, liability (e.g., types of injuries, where treated, how treated, etc.), disbursements related to claim such as payment of medical bills, hotel costs and other payouts, etc.” Westhues teaches, in col. 8, ll. 51-57, “Training unit 220 may train an ANN to identify injury claims by accessing electronic claims within historical data 208. Historical data 208 may comprise a corpus of documents comprising many (e.g., millions) of insurance claims which may contain data linking a particular customer or claimant to one or more vehicles, and which may also contain, or be linked to, information pertaining to the customer.” Using the data indicating whether a claim is paid or not paid, in Westhues, reads on the claimed “training” “based on at least:” “historic billing data comprising one or more characteristics of prior unaudited electronic claims.” Using data of the millions of claims, and the aspects of those claims, in Westhues, reads on the claimed “training” “based on at least:” “historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers.”
	Westhues teaches routing and assignment of auto insurance claims (col. 3, ll. 22 and 23), similar to the claimed invention, and to the combination of Cochran and Guastella. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Algorithm engine, predictive analytics, and machine learning, of the combination of Cochran and Guastella, to include the machine learning training of Westhues, to produce predictable, repeatable, and quantifiable results (see Westhues, col. 2, ll. 10-12).
	Regarding claim 4, the combination of Cochran, Guastella, and Westhues teaches the following limitations:
“The system of claim 1, further comprising monitoring, by the computing device, to obtain at least a portion of the current productivity data and the current workload data associated with the auditor identifiers.” Cochran teaches, in col. 7, ll. 63-67, “The Resource Module 20 manages the information for the adjusters and workers. It allows a user to setup employees, workers, or adjusters. It stores information regarding the state licenses, availability, military experience, or other relevant qualifications and information.” Cochran teaches, in col. 8, ll. 55-58, “Algorithm Engine 10 selects a resource from a database of resources, based at least in part on the resource's qualifications, certifications, availability, real-time location, and skills assessment.” Cochran teaches, in col. 12, ll. 35-43, “In step 1010, the Algorithm Engine 10 analyzes the data provided by the Resource Module 20. In some embodiments, this data includes the longitude and latitude of the resource, the resource availability, the resource's pending volume, the resource's efficiency rating, the resource's skill rating, which repairs the resource's certified to perform, the resource's licensing and certifications, the resource's prior history and the resource's customer service rating.” Cochran teaches, in its claim 11, “the resource data comprises” “a pending workload for each of the resources.” The receipt of resource information by the Resource Module in Cochran reads on the claimed “monitoring, by the computing device.” The receipt of the resource’s efficiency rating and pending workload in Cochran reads on the claimed “obtain at least a portion of the current productivity data and the current workload data associated with the auditor identifiers.”
	Regarding claim 5, the combination of Cochran, Guastella, and Westhues teaches the following limitations:
“The system of claim 1, further comprising extracting, by the computing device, the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.” Cochran teaches, in col. 8, ll. 47 and 48, “The Claim Intake Module 30 automatically receives the FNOL or claim information.” See also, FIG. 6 of Cochran. The determining of claim information from the data in FIG. 6 of Cochran reads on the claimed “extracting” “the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.”
	Regarding claim 6, the combination of Cochran, Guastella, and Westhues teaches the following limitations:
“The system of claim 1, wherein the two or more characteristics of the current productivity data further comprises amount of time data required to work on each of a plurality of types of electronic bills and overall work time data associated with the auditor identifiers.” Cochran teaches, in col. 7, ll. 56-58, “The resource evaluation can include factors such as location and time to get to the claim, qualifications needed for the claim, workload and capacity.” The time to get to the claim in Cochran reads on the claimed “amount of time data required to work on each of a plurality of types of electronic bills.” The workload and capacity in Cochran read on the claimed “overall work time data associated with the auditor identifiers.”
	Regarding claim 7, the combination of Cochran, Guastella, and Westhues teaches the following limitations:
“The system of claim 1, wherein the one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types, one of a plurality of jurisdictions, charge amounts, bill age, one of a plurality of types of injuries, or one of a plurality of medical provider identifiers.” Cochran teaches “Type of Loss: Hail” in FIG. 8a, which reads on the claimed “one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types.”
	Regarding claims 8 and 11-14, while the claims are of different scope relative to claims 1 and 4-7, the claims recite limitations similar to the limitations recited by claims 1 and 4-7. As such, the rejection rationales applied in the rejection of claims 1 and 4-7 also apply to the rejection of claim 8 and 11-14. Further, Cochran teaches a “Claim Server 60,” described in col. 9, ll. 11 and 12, and shown in FIG. 3, that reads on the “server computer” recited by claim 8. Accordingly, claims 8 and 11-14, like claims 1 and 4-7, are rejected for being obvious in view of the combination of Cochran, Guastella, and Westhues.
	Regarding claims 15 and 18-21, while the claims are of different scope relative to claims 1 and 4-7, the claims recite limitations similar to the limitations recited by claims 1 and 4-7. As such, the rejection rationales applied in the rejection of claims 1 and 4-7 also apply to the rejection of claim 15 and 18-21. Accordingly, claims 15 and 18-21, like claims 1 and 4-7, are rejected for being obvious in view of the combination of Cochran, Guastella, and Westhues.
	Regarding claim 22, the combination of Cochran, Guastell, and Westhues teaches the following limitations:
“The non-transitory machine-readable storage medium of claim 15, wherein the bill age and type of injury of previously assigned bills are applied as inputs to train the machine learning model.” Westhues teaches, in col. 3, ll. 30-38, “Other inputs to a machine learning/training model may be harvested from historical claims, and may include make, model, year, miles, technological features, vehicle telematics, and/or other characteristics of a vehicle, whether a claim is paid or not paid, descriptions and/or accounts of injuries to vehicle operators, passengers, and/or third parties, liability (e.g., types of injuries, where treated, how treated, etc.), disbursements related to claim such as payment of medical bills, hotel costs and other payouts, etc.” Westhues teaches, in col. 9, ll. 31-40, “Claim analysis engine 204 and ML model unit 206 may analyze one or more claims. Specifically, the historical data 208 may include a set of claims, and a subset of claims may be retrieved from the historical data 208 according to any query strategy. For example, claims 210-1 through 210-n may be retrieved by claim analysis engine 204, wherein claims 210-1 through 210-n correspond to claims in a certain time period, involving a particular vehicle type/classification (e.g., by vehicle make/model), wherein a particular type of injury was present, etc.” The data, historical or otherwise, about claims in a certain time period, and about injuries involved, when harvested for the machine learning/training model, in Cochran, reads on the claimed “wherein the bill age and type of injury of previously assigned bills are applied as inputs to train the machine learning model.” The rationales for combining the teachings of Westhues with those of the other cited references, from the rejection of independent claim 15 (and independent claim 1), also apply to this rejection of claim 22.
	Regarding claim 23, the combination of Cochran, Guastell, and Westhues teaches the following limitations:
“The non-transitory machine-readable storage medium of claim 15, wherein training data stored in a training database are used to train the machine learning model.” Guastella teaches, in para. [0018], “In some implementations, the management platform may receive the historical productivity data from the client devices, from a data structure (e.g., a database, a table, a list, and/or the like) associated with the management platform, from a server device associated with the management platform, and/or the like.” Guastella teaches training machine learning models in, for example, paras. [0020] and [0021]. Using the historical data in the data structure, in Guastella, reads on the claimed “wherein training data stored in a training database are used to train the machine learning model.” Additionally or alternatively, Westhues teaches, in col. 9, ll. 3-6, “The historical data 208 may include one or more electronic databases ( e.g., SQL or no-SQL databases) and/or flat file data sources which may contain historical claim data.” Westhues teaches a training process in col. 9, ll. 60-63. Using the historical data from the electronic databases, for training, in Westhues, reads on the claimed “wherein training data stored in a training database are used to train the machine learning model.” 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Guastella, further in view of Westhues, and further in view of U.S. Pat. App. Pub. No. 2019/0065939 A1 to Bourgoin et al. (“Bourgoin”).
	Regarding claim 3, Bourgoin teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Cochran, Guastella, and Westhues:
“The system of claim 1, further comprising receiving, by the computing device, an adjustment of at least one of the determined assignments of the electronic claims, wherein the training the machine learning model is further based on the received adjustment.” As explained in the rejection of claim 1, the combination of Cochran, Guastella, and Westhues teaches elements reading on the claimed “determined assignments of the electronic claims” and “training the machine learning assignment algorithm.” The combination, however, does not appear to explicitly teach the claimed “adjustment.” Bourgoin teaches, in para. [0005], “Principles of the invention provide techniques for Bayesian network based hybrid machine learning.” Bourgoin teaches, in para. [0053], “the Bayesian network structure 306 captures direct feedback 314 from expense auditors, the end users of the system. The Bayesian network structure 306 self-updates by digesting the captured feedback 314 to update the fuzzy rules 303.” Bourgoin teaches, in para. [0063], “The 100% machine learning module 318 and the hybrid machine learning module 326 produce system outcomes 328 (i.e. each reimbursement claim fed into the Bayesian network structure 306 is assigned a probability of fraud). Reviewers (e.g., expense auditors) then provide feedback 314 regarding whether each claim was or was not determined to be fraudulent, for at least a random sample of the reimbursement claims. Thus, the feedback 314 comprises real labels for the data with pseudo labels 324 that is fed into the hybrid machine learning module 326, which adjusts the confidence parameters A and the sensitivity parameters W in response to the feedback 314.” The feedback and adjustment cycle in Bourgoin reads on the claimed “adjustment” and use thereof.
	Bourgoin teaches machine learning (see title) for handling claims (see para. [0022]), similar to the claimed invention and the combination of Cochran, Guastella, and Westhues. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning of the combination of Cochran, Guastella, and Westhues, to include the feedback and adjustment cycle of Bourgoin, to improve the machine learning outputs and to compensate for lack of training data, as taught by Bourgoin (see para. [0053]).
	Regarding claims 10 and 17, while the claims are of different scope relative to claim 3, the claims recite limitations similar to the limitations recited by claim 3. As such, the rejection rationales applied in the rejection of claim 3 also apply to the rejection of claims 10 and 17. Accordingly, claims 10 and 17, like claim 3, are rejected for being obvious in view of the combination of Cochran, Guastella, Westhues, and Bourgoin.

Response to Arguments
	In view of the amendment made to claim 5 in the Response, the previous claim objection has been reconsidered and withdrawn.
	In view of the amendments made to independent claims 8 and 15 in the Response, the previous claim rejection under 35 USC 112(b) has been reconsidered and withdrawn.
	On pp. 10-21 of the Response, the applicant argues for reconsideration and withdrawal of the 35 USC 101 rejection asserted against the claims. Each of the arguments presented by the applicant is addressed specifically, in turn, in the paragraphs below.
	Regarding the rejection under 35 USC 101, on p. 13 of the Response, the applicant argues, “Here, Applicant’s claims similarly do not recite a judicial exception like the claim illustrated with 2019 PEG Example 39, including ‘certain methods of organizing human activity’ or a ‘mental process,’ as alleged by the Office Action.” On p. 14 of the Response, the applicant argues, “like the analysis provided with 2019 PEG Example 39, the process of training and implementing a ‘machine learning model’ in ‘real time’ to help with the transmission of the ‘assignments of each of the electronic bills’ fails to both ‘recite a mental process because the steps are not practically performed in the human mind’ and also fails to “recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people,’ as shown with PEG example 39. These mathematical concepts are not recited in the claims, as required under the law to qualify as ineligible subject matter under analysis of Step 2A Prong One. Thus, the claims are patent eligible for not reciting an abstract idea.” The examiner finds these arguments unpersuasive. Example 39 is directed towards “training a neural network,” and outlines a series of detailed steps describing how the neural network is trained. None of the abstract idea groupings in MPEP 2106.04(a) appears to apply. This is in contrast to the present claims, wherein, using independent claim 1 as an example, the claim limitations do not outline detailed steps describing how the machine learning model is trained. Instead, in claim 1, training is introduced with few specifics on how the training is performed, and the bulk of the limitations are focused merely on types of data used in the training. Further, claim 1 is explicitly tied to billing, putting at least those limitations squarely under the abstract idea groupings of MPEP 2106.04(a), because billing is a commercial interaction, sales activity, and perhaps even a legal obligation. These significant differences between Example 39 and present claim 1 justify the different results of the eligibility analysis. Furthermore, the machine learning limitations in claim 1 are generic enough that they are analogous to any general purpose computer that receives input data, performs steps (like classification, regression, or other machine learning algorithms), and provides outputs. Thus, at best, the general recitation of machine learning and training in present claim 1 is an additional element that still does not warrant eligibility. Moreover, the “real time” and “assignments of each of the electronic bills” aspects of present claim 1 do not move limitations out of the abstract idea groupings, because a person viewing a paper bill or a bill on a computer screen is acting on the bill in “real time.” The bills being electronic is not significant because it is established that a claim that requires a computer may still recite a mental process (see MPEP 2106.04(a)(III)(C)). For at least these reasons, the ineligibility rejection is being maintained.
	Regarding the rejection under 35 USC 101, on p. 16 of the Response, the applicant argues, “Similarly to the cases asserted by the MPEP, Applicant’s claim 1, as a ‘practical matter’ cannot be ‘performed entirely in a human’s mind’ at least because of the incorporation of the ‘training, by a computing device, a machine learning model that determines assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers’ and ‘executing, by the computing device, the trained machine learning model... in real time with receipt of the current billing data.’ A human mind would have no ability to train and execute a machine learning model, especially in real time with the receipt of current billing data, absent being implementing in a computing environment.” The examiner finds the arguments unpersuasive. When the limitations of present claim 1 are considered from the viewpoint of identifying abstract idea elements and additional elements, it is clear that there are steps that can be performed entirely in the human mind, absent the inclusion of generic additional elements from the steps. The applicant’s arguments do not appear to acknowledge the distinction. The delineations between the abstract idea elements and additional elements of present claim 1 are explained in detail in the 35 USC 101 section above.
	Regarding the claim rejection under 35 USC101, on p. 17 of the Response, the applicant argues, “none of these ‘certain methods’ are recited in Applicant’s claims and” “not all methods are considered abstract as relating to organizing human activity, only ‘Certain methods of organizing human activity.” The applicant refers to examples of “structuring a sales force,” “using an algorithm for determining the optimal number of visits,” “offer-based price optimization,” “methods comprising storing user-selected pre-set limits,” “filtering content,” “considering historical usage information,” and “a mental process that a neurologist should follow,” as being certain methods of organizing human activity (see Response, pp. 17 and 18). The examiner finds the arguments unpersuasive. While the examiner acknowledges that none of the examples in MPEP 2106.04(a)(II) and (III) appear to match the applicant’s claims, the MPEP examples are not considered an exhaustive listing. Further, the present claims are similar enough to: “processing insurance claims” (see MPEP 2106.04(a)(II)(B)) because bills are similar to claims; “structuring a sales force or marketing company” (see id.) because auditors are similar to a sales force; “using an algorithm for determining the optimal number of visits” (see id.) because assigning bills in an optimal way is similar to determining an optimal number of visits; and “a mental process that a neurologist should follow” (see MPEP 2106.04(a)(II)(C)) because steps that are followed to assign bills are similar to steps a neurologist follows when performing his or her work. These similarities are enough to analogize the claim limitations to the abstract idea examples.
	Regarding the 35 USC 101 rejection, the applicant argues, on pp. 19 and 20, “the claims do recite a ‘practical application’ of the alleged abstract ideas” and “The system recited in Applicant’s claims improves efficiency and consistency of the assignment process at least by: (1) using productivity data,” “(2) using workload data,” “and (3) using billing characteristics data,” for training the machine learning model to work on newer data in real-time when the newer data is received. The examiner finds the arguments unpersuasive. The bills assignment process one of the abstract idea elements of the present claims, and thus, any improvement to that process is not the type of improvement that warrants eligibility under MPEP 2106.04(d) and 2106.05(a). The question is whether the claims improve functioning of a computer or any other technology or technical field. The examiner’s view is that the claims do not improve functioning of a computer or any other technology or technical field, and instead, the claims improve the bills assignment process, and involves the use of generically-recited computer components performing conventional operations. Machine learning, generally speaking, involves acts of classification and regression with respect to data, and when claimed broadly is closer to a general purpose computer operating in its usual manner than to a specific machine or technology that would warrant eligibility. The rationales above also apply to the applicant’s arguments about Step 2B of the eligibility analysis, from pp. 20 and 21 of the Response.
	On pp. 21-24 of the Response, the applicant argues for reconsideration and withdrawal of the previous claim rejections under 35 USC 103. On pp. 22 and 23 of the Response, the applicant argues that the cited references (Cochran, Guastella, and Westhues) do not teach or suggest the claimed “executing, by the computing device, the trained machine learning model on” various forms of current data. On p. 23 of the Response, the applicant argues that “Cochran fails to consider the current data used in executing the trained machine learning model recited in claim 1. Additionally, the machine learning model in Cochran fails to be “executed in real time with receipt of the current billing data.” The examiner finds the arguments unpersuasive. Cochran teaches, in col. 9, ll. 41-46, “In step 402, the claim is imported and analyzed by the Claim Intake Module 30. The Claim Intake Module 30 provides the initial parsing of information from the insurer. It acts as the interface between the insurer and the adjuster assignment company.” Cochran teaches, in col. 9, ll. 47-53, “In step 403, the Claim Intake Module 30 assigns the claims to the Algorithm Engine 10. In step 404, the Algorithm Engine 10 imports all claim data received from Claim Intake Module 30 into the Algorithm Engine Assignment Accelerator 11. In step 405, the Algorithm Engine 10, through Algorithm Engine Assignment Accelerator 11, analyzes the Claim Data Factors 12.” Cochran teaches, in col. 11, ll. 21-24, “In step 407, the Algorithm Engine 10 analyzes the data gathered in the prior steps and assigns the appropriate resource. In step 408, the claim is sent to the insurer by the Analytics and Reporting Module 50 for processing.” The automated intake and routing performed by the system in Cochran is automatically performed by computer systems, and thus, is executed in real time on claims coming in at the intake (the “current billing data”). Any computer system has an inherent processing delay, and the examiner’s view is that one of ordinary skill in the art would recognize that “real-time” includes computer processing delays, and is not to be equated with being instantaneous. Any data from the claims coming in view the intake module, in Cochran, reads on “current billing data.” Further references to latitudinal and longitudinal positions of auditors, in Cochran, are highlighted to show that the claims routing process must happen in real-time because the process considers the real-time locations of resources when performing routing. For at least these reasons, the claim rejections under 35 USC 103 are being maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cochran is identified as a “Continuation of application No. 15/430,437, filed on Feb. 10, 2017” (see title page, related U.S. application data).